Exhibit 10.2
Execution Version
SERVICES AGREEMENT
between
ETE SERVICES COMPANY, LLC,
ENERGY TRANSFER EQUITY, L.P.
and
REGENCY ENERGY PARTNERS LP

 



--------------------------------------------------------------------------------



 



CONTENTS

      Clause   Page
ARTICLE I DEFINITIONS
  1
ARTICLE II SERVICES
  6
Section 2.1 Scope of G&A Services
  6
Section 2.2 Fees for Provision of G&A Services
  6
Section 2.3 Subcontracting of Services
  7
Section 2.4 Standard of Care
  7
Section 2.5 Guaranty of Performance
  7
ARTICLE III INVOICES AND PAYMENT TERMS
  7
Section 3.1 Invoices
  7
Section 3.2 Payment Terms
  7
ARTICLE IV TERM AND TERMINATION
  8
Section 4.1 Term
  8
Section 4.2 Termination upon Change of Control
  8
Section 4.3 Termination for Default
  8
Section 4.4 Termination for Failure to Realize Cost Savings
  8
Section 4.5 Transition Services
  9
Section 4.6 Effect of Termination
  9
ARTICLE V REPRESENTATIONS AND WARRANTIES
  9
Section 5.1 Representations and Warranties of Services Co and ETE
  9
Section 5.2 Representations and Warranties of Regency
  9
ARTICLE VI RELATIONSHIP OF THE PARTIES
  10
ARTICLE VII AUDIT
  10
ARTICLE VIII LIMITATIONS OF LIABILITY
  10
ARTICLE IX INDEMNIFICATION
  11
Section 9.1 Indemnification by Services Co and ETE
  11
Section 9.2 Indemnification by Regency
  11
Section 9.3 Indemnification Procedures
  11
Section 9.4 Express Negligence
  12
ARTICLE X DEFAULT; REMEDIES
  13
Section 10.1 Events of Default
  13
Section 10.2 Remedies
  13
ARTICLE XI FORCE MAJEURE
  14
Section 11.1 Excused Performance
  14
Section 11.2 No Preclusion
  14
Section 11.3 Limitations on Effect of Force Majeure
  14
ARTICLE XII INFORMATION; COMPLIANCE
  14

 



--------------------------------------------------------------------------------



 



CONTENTS

      Clause   Page
Section 12.1 Confidentiality
  14
Section 12.2 Compliance
  15
ARTICLE XIII NOTICES
  15
ARTICLE XIV MISCELLANEOUS
  15
Section 14.1 Action by Regency Conflicts Committee
  15
Section 14.2 No Waiver
  16
Section 14.3 Amendment
  16
Section 14.4 Severability
  16
Section 14.5 Assignment
  16
Section 14.6 Further Assurances
  16
Section 14.7 Counterparts
  16
Section 14.8 Construction
  16
Section 14.9 Entire Agreement
  16
Section 14.10 Governing Law
  17
Section 14.11 Consent to Jurisdiction
  17
Section 14.12 Waiver of Jury Trial
  17
Section 14.13 Facsimiles; Counterparts
  17

 



--------------------------------------------------------------------------------



 



SERVICES AGREEMENT
     This Services Agreement (this “Agreement”) is effective as of May 26, 2010
(“Effective Date”) by and among ETE Services Company, LLC, a Delaware limited
liability company (“Services Co”), Energy Transfer Equity, L.P., a Delaware
limited partnership (“ETE”), and Regency Energy Partners LP, a Delaware limited
partnership (“Regency”). Services Co and ETE on the one hand, and Regency on the
other hand, are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”
     WHEREAS, Regency GP LP, a Delaware limited partnership and the general
partner of Regency (“Regency GP LP”), and Regency GP LLC, a Delaware limited
liability company and the general partner of Regency GP LP (“Regency GP LLC”),
currently manage the business and affairs of Regency and its Subsidiaries
(collectively with Regency GP LP and Regency GP LLC, the “Regency Group”);
     WHEREAS, Services Co is a direct or indirect wholly owned subsidiary of
ETE;
     WHEREAS, Regency, Regency Midcontinent Express LLC and ETE have entered
into a Contribution Agreement dated as of May 10, 2010 (the “Contribution
Agreement”);
     WHEREAS, the Contribution Agreement provides that the execution and
delivery of this Agreement is a condition to the closing of the transactions
contemplated by the Contribution Agreement; and
     WHEREAS, subject to the terms and conditions contained in this Agreement,
Regency desires to retain Services Co to provide, and Services Co desires to
provide to Regency, certain services necessary to manage the operations of the
business of the Regency Group.
     NOW, THEREFORE, in consideration of the representations, warranties,
agreements and covenants contained in this Agreement, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties undertake and agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, capitalized terms have the meanings set forth
below:
     “Applicable Rate” means a per annum rate of interest equal to the lower of
7.5% and the maximum rate of interest permitted by Law.
     “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, Controls, or is Controlled by, or is under common Control with,
a specified Person.
     “Agreement” is defined in the preamble to this Agreement.
     “Applicable Savings” means, for any one-year period described in
Section 4.4 hereof, the following amounts of cost savings for such one-year
period:

 



--------------------------------------------------------------------------------



 



  •   For the year ended on the second anniversary date of this Agreement,
$3,000,000;     •   For the year ended on the third anniversary date of this
Agreement, $4,000,000; and     •   For the year ended on the fourth anniversary
date of this Agreement, and for each year thereafter, $5,000,000.

     “Bankruptcy Laws” means any laws, rules or regulations pertaining to
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution,
liquidation, creditors’ rights or similar matters now or hereafter in effect.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or obligated to be
closed by applicable Laws.
     “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:

  a.   With respect to Regency,

  i.   any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than ETE or members of
the ETE Group or any Exempt Person, shall become the beneficial owner, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of fifty
percent (50%) or more of the voting power of the voting securities of the
Regency GP LLC, Regency GP LP or Regency;     ii.   the equity owners of Regency
GP LLC or the limited partners of Regency GP LP or Regency approve, in one or a
series of transactions, a plan of complete liquidation of (1) Regency GP LLC or
Regency GP LP, unless in either case ETE, any member of the ETE Group or any
Exempt Person continues to Control Regency or (2) Regency;     iii.   the sale
or other disposition by Regency GP LLC or Regency GP LP (unless in either case
ETE, any member of the ETE Group or any Exempt Person continues to Control
Regency) or by Regency of all or substantially all of its assets in one or more
transactions to any Person other than a legal entity wholly owned by one or more
of the Regency GP LLC, Regency GP LP and Regency.

  b.   With respect to ETE,

  i.   any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act other than an Exempt Person
shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of fifty

2



--------------------------------------------------------------------------------



 



      percent (50%) or more of the voting power of the voting securities of LE
GP LLC or ETE;     ii.   the equity owners of LE GP LLC or the limited partners
of ETE approve, in one or a series of transactions, a plan of complete
liquidation of (1) LE GP LLC, unless any member of the ETE Group or any Exempt
Person continues to Control ETE or (2) ETE; or     iii.   the sale or other
disposition by LE GP LLC (unless any member of the ETE Group or any Exempt
Person continues to Control ETE) or by ETE of all or substantially all of its
assets in one or more transactions to any Person other than a legal entity
wholly owned by one or more of LE GP LLC or ETE.

  c.   With respect to Services Co,

  i.   any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than ETE, members of the
ETE Group or an Exempt Person, shall become the beneficial owner, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of fifty
percent (50%) or more of the voting power of the voting securities of Services
Co;     ii.   the equity owners of Services Co approve, in one or a series of
transactions, a plan of complete liquidation of Services Co, unless ETE or any
Affiliate of ETE is the recipient of all assets of Services Co distributed upon
such liquidation; or     iii.   the sale or other disposition by Services Co of
all or substantially all of its assets in one or more transactions to any Person
other than a legal entity wholly owned by one or more members of the ETE Group.

     “Confidential Information” means, with respect to any member of the Regency
Group, any information regarding a member of the Regency Group’s commercial
projects, natural gas commercial contracts or positions, natural gas liquids
commercial contracts or positions, trading positions, commercial or trading
strategies, hedging strategies, and counterparties; and with respect to any
member of the ETE Group, any information regarding the ETE Group’s natural gas
positions, natural gas liquids positions, trading positions, trading strategies,
hedging strategies, and counterparties.
     “Contribution Agreement” is defined in the recitals to this Agreement.
     “Control” means, where used with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of Voting
Interests, by contract or otherwise.
     “Damages” is defined in Section 9.1.

3



--------------------------------------------------------------------------------



 



     “Defaulting Party” is defined in Section 10.1.
     “Direct Expenses” means, with respect to any given G&A Service, the direct
expenses and expenditures that Services Co and its Affiliates (other than any
member of the Regency Group) incur or payments they make on behalf of the
Regency Group for such G&A Service, including, but not limited to, salaries of
personnel performing services on the Regency Group’s behalf, the cost of
employee benefits for such personnel and general and administrative expense
associated with such personnel, in each case to the extent (but only to the
extent) such personnel perform services for the Regency Group.
     “Effective Date” is defined in the preamble to this Agreement.
     “ETE” is defined in the preamble to this Agreement.
     “ETE Group” means ETE and its Subsidiaries, other than the Regency Group.
     “ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.
     “Event of Default” is defined in Section 10.1.
     “Exempt Person” means any of (i) Kelcy L. Warren, Ray C. Davis, the heirs
at law of such individuals or Dan Duncan, entities or trusts owned by or
established for the benefit of such individuals or their respective heirs at law
(such as entities or trusts established for estate planning purposes),
(ii) Enterprise GP Holdings L.P. or EPE Holdings, LLC, (iii) LE GP, LLC and
(iv) any Person that Controls, is Controlled by or is under common Control with
any Person named in clause (i), (ii) or (iii).
     “Extension” is defined in Section 4.1.
     “Force Majeure” means any event that occurs after the Effective Date that
is beyond the reasonable control of and without the fault or negligence of the
affected Party that causes the affected Party to be unable to perform its
obligations under this Agreement, and which by the exercise of due foresight
such affected Party could not reasonably have been expected to avoid and which
such affected Party is unable to overcome by the exercise of due diligence and
reasonable care, and, provided that the affected Party complies with the
provisions set forth in Article XI hereof, shall include any of the following
but only to the extent that each satisfies the above requirements: acts of God
(e.g., earthquakes, hurricanes, flood, lightning, storms, fire, pestilence or
other natural catastrophes); epidemics, wars, riots, civil disturbances,
sabotage or other civil disobedience; strikes or other labor disputes; or action
or inaction of legislative, judicial or other governmental bodies that render
illegal actions in accordance with this Agreement. Notwithstanding the
foregoing, “Force Majeure” excludes lack of a market, unfavorable market
conditions and economic hardship.
     “G&A Services” is defined in Section 2.1.
     “Governmental Authority” means any executive, legislative, judicial,
regulatory or administrative agency, body, commission, department, board, court,
tribunal, arbitrating body or

4



--------------------------------------------------------------------------------



 



authority of the United States or any foreign country, or any state, local or
other governmental subdivision thereof.
     “Indemnified Party” is defined in Section 9.3.
     “Indemnifying Party” is defined in Section 9.3.
     “Initial Term” is defined in Section 4.1.
     “Law” means any law, statute, code, ordinance, order, rule, rule of common
law, regulation, judgment, decree, injunction, franchise, permit, certificate,
license or authorization of any Governmental Authority.
     “LE GP LLC” means LE GP, LLC, a Delaware limited liability company and the
general partner of ETE.
     “Non-Defaulting Party” is defined in Section 10.1(a).
     “Notice” means a communication from one Party to the other Party conforming
to the requirements of Article XIII.
     “Organizational Documents” means, with respect to any Person, the articles
of incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, stockholders’ agreement and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments thereto.
     “Party” and “Parties” are defined in the preamble to this Agreement.
     “Person” means any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.
     “Prudent Industry Practices” means, at a particular time, any of the
practices, methods and acts which, in the exercise of reasonable judgment based
upon the circumstances existing, and the information available, at such time, is
reasonably expected to result in the proper operation and management of Regency
and shall include the practices, methods and acts engaged in or approved by a
significant portion of, or otherwise commonly used in, the industry at such time
with respect to companies of the same or similar size and types of businesses
conducted as Regency. Prudent Industry Practices are not intended to be limited
to optimum practices, methods or acts, to the exclusion of all others, but
rather is a spectrum of possible practices, methods and acts which could have
been expected to accomplish the desired result at a commercially reasonable cost
and consistent with reliability, safety, timeliness and all applicable Laws, as
applicable. Prudent Industry Practices are intended to entail the same standards
as the

5



--------------------------------------------------------------------------------



 



Parties would, in the commercially reasonable prudent management of their own
properties, use from time to time.
     “Regency” is defined in the preamble to this Agreement.
     “Regency GP LLC” is defined in the recitals to this Agreement.
     “Regency GP LP” is defined in the recitals to this Agreement.
     “Regency Group” is defined in the recitals to this Agreement.
     “Regency Released Parties” is defined in Section 8(a).
     “Service Fee” means, for the Initial Term and any Extension, $833,333.33
per calendar month, as such amount may be adjusted from time to time pursuant to
Section 2.3, prorated for any partial calendar month.
     “Services Co” is defined in the preamble to this Agreement.
     “Services Co Group” is defined in Section 2.3.
     “Services Co Released Parties” is defined in Section 8(a).
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which a
majority of the Voting Interests are at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof.
     “Third Party” means a Person other than a Party or an Affiliate of a Party.
     “Voting Interests” of any Person as of any date means the equity interests
of such Person pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors, managers, general partners or trustees of such Person (regardless of
whether, at the time, equity interests of any other class or classes shall have,
or might have, voting power by reason of the occurrence of any contingency) or,
with respect to a partnership (whether general or limited), any general partner
interest in such partnership.
ARTICLE II
SERVICES
     Section 2.1 Scope of G&A Services. Services Co will provide (whether
directly or by subcontracting with another Person to provide pursuant to
Section 2.3) to the Regency Group certain general and administrative services as
mutually agreed upon by the Parties from time to time (“G&A Services”).
     Section 2.2 Fees for Provision of G&A Services. In full consideration for
the provision of the G&A Services, Regency will pay, each calendar month
commencing on the

6



--------------------------------------------------------------------------------



 



Effective Date, to Services Co an amount equal to the sum of (a) the Service Fee
plus (b) amounts constituting reimbursement for Direct Expenses, if any,
incurred during the preceding month.
     Section 2.3 Subcontracting of Services. At its election, Services Co may
cause one or more of its Affiliates, other than the Regency Group, or third
party contractors to provide such G&A Services (such Affiliates and third party
contractors, together with Services Co and its employees, representatives and
agents, the “Services Co Group”); provided, however, Services Co shall remain
responsible for (i) the provision of such G&A Services in accordance with this
Agreement and (ii) the compliance by Services Co Group with the terms of this
Agreement, including Article XI hereof.
     Section 2.4 Standard of Care. The G&A Services will be provided by the
Services Co Group in accordance with Prudent Industry Practices and shall be
substantially equivalent in quality to the services provided by Services Co or
the ETE Group in connection with the operation and management of ETP and its
Subsidiaries. Without limiting the standard of care set forth in the preceding
sentence, Services Co shall use reasonable efforts to cause the G&A Services to
be performed in compliance with all applicable Laws in all material respects.
     Section 2.5 Guaranty of Performance. ETE absolutely, irrevocably and
unconditionally guarantees to Regency the full, punctual and prompt performance
by Services Co of the G&A Services and any other obligations of Services Co
under and in accordance with the terms of this Agreement. The obligation of ETE
under this Section 2.5 is primary and independent of Services Co’s obligations
under this Agreement and may be enforced directly against ETE independently of
and without proceeding against Services Co or exhausting or pursuing any remedy
against Services Co or any other Person.
ARTICLE III
INVOICES AND PAYMENT TERMS
     Section 3.1 Invoices.
          (a) As soon as practicable after the end of each month, Services Co
will provide Regency with an invoice stating the payment obligations incurred
pursuant to Article IIduring the preceding month and, upon request by Regency,
provide reasonable detail supporting the calculations for such payment
obligations.
          (b) All invoices provided to Regency pursuant to Section 3.1(a) shall
be due and payable ten (10) days from the date of the applicable invoice.
Charges not paid when due shall bear interest at the Applicable Rate from the
due date until the date they are paid.
     Section 3.2 Payment Terms.
          (a) Regency will have the right to withhold payment of any Direct
Expenses disputed in good faith. Regency and Services Co will diligently work to
resolved disputed amounts as soon as reasonably possible.

7



--------------------------------------------------------------------------------



 



          (b) All payments shall be made by wire transfer of immediately
available funds, to an account designated by Services Co from time to time, no
later than 2:00 p.m. (New York time) on the due date.
          (c) In the event Regency fails to make any payment when due, interest
shall accrue on any unpaid amount at the Applicable Rate calculated from the
date due until the date paid. In the event an amount charged by Services Co and
paid by Regency is later found to be more than the amount actually due, Services
Co shall refund the overpayment, together with interest at the Applicable Rate
calculated from the date of payment until the date of refund.
ARTICLE IV
TERM AND TERMINATION
     Section 4.1 Term. The initial term of this Agreement will be for a period
of five (5) years, commencing on the Effective Date and ending on the fifth
anniversary of the Effective Date (“Initial Term”). At the conclusion of the
Initial Term, the term of this Agreement will automatically extend from
year-to-year (each subsequent one-year term, an “Extension”), unless terminated
by either Party as provided herein. Either Party may elect to terminate this
Agreement at the end of the then-current Initial Term or Extension by providing
at least ninety (90) days’ Notice to the other Party prior to the end of such
term.
     Section 4.2 Termination upon Change of Control. Either Party may terminate
this Agreement if at any time there is
          (a) a Change of Control of Regency; or
          (b) a Change of Control of ETE or Services Co.
     Section 4.3 Termination for Default. If a Party becomes a Defaulting Party
as described in Section 10.1, the Non-Defaulting Party may terminate this
Agreement upon thirty (30) days’ Notice to the Defaulting Party (subject to
compliance with any applicable cure period set forth in Section 10.1).
     Section 4.4 Termination for Failure to Realize Cost Savings. Regency may
terminate this Agreement within sixty (60) days following the end of each
anniversary of the date of this Agreement beginning with the second anniversary
of the date of this Agreement upon thirty (30) days’ Notice to Services Co if
the savings (if any) realized by the Regency Group during the prior one-year
period ended on such anniversary date as a result of obtaining the G&A Services
from Services Co, as compared to the cost of the Regency Group internally
providing such services or obtaining such services from a Third Party in an
arm’s length transaction, did not equal or exceed the Applicable Savings for
such one-year period. In such event, Regency shall provide to Services Co all
information requested by Services Co and in the possession of the Regency Group
reasonably necessary for Services Co to determine the amount of costs savings
realized by the Regency Group in relation to the cost of the Regency Group
internally providing such services or obtaining such services from a Third Party
in an arm’s length transaction and for Services Co to determine whether
termination under this Section 4.4 was proper.

8



--------------------------------------------------------------------------------



 



     Section 4.5 Transition Services. If either Party has the right to terminate
this Agreement pursuant to this Article IV, Regency may designate the date of
termination at a future date of its election and the Services Co agrees to in
good faith continue to perform under this Agreement and assist and cooperate
with Regency until such date of termination to facilitate the transfer of the
G&A Services to any Third Party designated by Regency; provided, that, such
transition period shall not exceed one hundred eighty (180) days, and that
Regency shall pay to Services Co the Service Fee, Direct Expenses and any other
amounts payable by Regency to Services Co pursuant to this Agreement.
     Section 4.6 Effect of Termination. Upon termination of this Agreement, all
rights and obligations of the Parties under this Agreement will terminate;
provided, however: termination will not affect or excuse the performance of
either Party under any provision of this Agreement that by its terms survives
termination (including the payment of any amounts due to either Party under this
Agreement). The following provisions of this Agreement will survive the
termination of this Agreement indefinitely: Article VII, Article VIII,
Article IX, Article X and Article XI.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of Services Co and ETE. Services
Co and ETE each represent and warrant that as of the Effective Date and the
first day of each Extension:
          (a) It is duly formed, validly existing and in good standing under the
Laws of the State of Delaware;
          (b) This Agreement constitutes a legal, valid and binding obligation
enforceable against it in according with its terms, except as enforceability may
be limited by (A) applicable Bankruptcy Laws affecting the rights of creditors
generally and (B) general principles of equity; and
          (c) The execution, delivery and performance of this Agreement have
been duly authorized by all requisite action and do not and will not conflict
with or result in the violation of any provisions of its Organizational
Documents.
     Section 5.2 Representations and Warranties of Regency. Regency represents
and warrants that as of the Effective Date and the first day of each Extension:
          (a) It is duly formed, validly existing and in good standing under the
laws of the State of Delaware;
          (b) This Agreement constitutes a legal, valid and binding obligation
enforceable against it in according with its terms, except as enforceability may
be limited by (A) applicable Bankruptcy Laws affecting the rights of creditors
generally and (B) general principles of equity; and
          (c) The execution, delivery and performance of this Agreement have
been duly authorized by all requisite action and do not and will not conflict
with or result in the violation of any provisions of its Organizational
Documents.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
RELATIONSHIP OF THE PARTIES
     This Agreement does not form a partnership or joint venture between the
Parties. This Agreement does not make Services Co an agent or a legal
representative of any member of the Regency Group. Services Co will not assume
or create any obligation, liability or responsibility, expressed or implied, on
behalf of or in the name of any member of the Regency Group.
ARTICLE VII
AUDIT
     Services Co will maintain in good order any and all books and records
regarding the G&A Services. Not more than once per calendar quarter, Regency may
audit, or cause to be audited, the books and records of Services Co related to
the G&A Services, upon fifteen (15) Business Days’ Notice to Services Co, to
verify compliance with the provisions of this Agreement and to verify the
accuracy of any amounts invoiced under this Agreement for Direct Expenses;
provided, however, that all invoices provided to Regency pursuant to this
Agreement shall be paid when due regardless of whether such invoices are under
audit pursuant to this Article VII. Services Co will make available its relevant
books and records and use commercially reasonable efforts to assist Regency in
conducting such audit. If any audit reveals an error in any invoice paid by
Regency resulting in an overpayment by Regency, Services Co shall reimburse
Regency for the amount of such overpayment, together with interest thereon at
the Applicable Rate for the period from the date such invoice was paid until the
date Services Co reimburses Regency for such overpayment. If any audit reveals
an error in any invoice paid by Regency resulting in an underpayment by Regency,
Regency shall reimburse Services Co for the amount of such underpayment,
together with interest thereon at the Applicable Rate for the period from the
date such invoice was paid until the date Regency reimburses Services Co for
such underpayment.
ARTICLE VIII
LIMITATIONS OF LIABILITY
          (a) Except as otherwise set forth herein, Services Co assumes no
responsibility under this Agreement other than to provide the G&A Services in
accordance with the terms of this Agreement. The Services Co Group and their
respective stockholders, partners, members, managers, directors, officers,
employees and consultants (collectively, the “Services Co Released Parties”)
will not be liable to the Regency Group or their respective stockholders,
partners, members, managers, directors, officers, employees and consultants
(collectively, the “Regency Released Parties”) for any acts or omissions by the
Services Co Group performed or omitted in connection with the performance of the
G&A Services, except for acts and omissions constituting fraud, gross negligence
or willful misconduct.
          (b) Except as otherwise set forth herein, there are no representations
or warranties made by either Party, express or implied, at Law or in equity,
with respect to the subject matter hereof.

10



--------------------------------------------------------------------------------



 



          (c) Services Co and ETE will not be liable for any consequential,
incidental, punitive, special or other indirect damages incurred by the Regency
Group in connection with this Agreement, nor will Regency be liable for any
consequential, incidental, punitive, special or other indirect damages incurred
by the Services Co Group in connection with this Agreement, including, in each
case, damages for loss of profits, loss of use or revenue or losses by reasons
of increased cost of capital. The foregoing limitation of liability for
consequential, incidental, punitive, special, and other indirect damages is not
intended to limit a Party’s liability under the release, indemnity, defense, and
hold harmless obligations in this Agreement for consequential, incidental,
punitive, special, and other indirect damages that are awarded in a proceeding
brought or asserted against a Party by anyone other than a Party or its
Affiliates in respect of which such Party would otherwise be entitled to
indemnification pursuant to the terms hereof.
ARTICLE IX
INDEMNIFICATION
     Section 9.1 Indemnification by Services Co and ETE. Services Co and ETE
will indemnify, defend and hold harmless the Regency Group from and against any
and all damages, suits, actions, liabilities, legal proceedings, claims,
demands, penalties, fines, losses, costs and expenses of whatsoever kind or
character, including reasonable attorneys’ fees and expenses (collectively,
“Damages”) arising out of this Agreement and resulting from (a) the breach of
any term, condition, representation or warranty of this Agreement by Services Co
or ETE, (b) claims or causes of action the Services Co Group’s employees may
have for any compensation, benefits or violations of any statute or regulation
governing employee rights and benefits, or (c) the Services Co Group’s fraud,
gross negligence or willful misconduct.
     Section 9.2 Indemnification by Regency. Regency will indemnify, defend and
hold harmless the Services Co Group from and against any and all Damages arising
out of this Agreement and resulting from (a) the breach of any term, condition,
representation or warranty of this Agreement by Regency, (b) the performance of
the G&A Services in accordance with the terms of this Agreement (other than any
such Damages in respect of or arising from the fraud, gross negligence or
willful misconduct of the Services Co Group) and (c) the Regency Group’s fraud,
gross negligence or willful misconduct.
     Section 9.3 Indemnification Procedures.
          (a) If a Party is entitled to indemnification under this Agreement
(“Indemnified Party”), it will within a reasonable period of time after it
becomes aware of facts giving rise to a claim for indemnification provide Notice
to the other Party (“Indemnifying Party”) specifying the nature of and the
specific basis for such claim. Notwithstanding the foregoing, an Indemnified
Party’s failure to send or delay in sending such a Notice with respect to a
third-party claim will not relieve the Indemnifying Party from liability
hereunder with respect to such claim except to the extent the Indemnifying Party
is prejudiced by such failure or delay.
          (b) The Indemnifying Party will have the right to control all aspects
of the defense of (and any counterclaims with respect to) any third-party claims
brought against the Indemnified Party that are covered by the indemnification
set forth in this Agreement, including

11



--------------------------------------------------------------------------------



 



the selection of counsel, determination of whether to appeal any decision of any
court or similar authority, and the settling of any such matter or any issues
relating thereto; provided, however, that no such settlement will be entered
into without the consent (which consent will not be unreasonably withheld,
conditioned, or delayed) of the Indemnified Party unless it includes a full
release of the Indemnified Party for such matter or issues, as the case may be,
and does not require an admission of guilt or wrongdoing on the part of the
Indemnified Party or imposes any continuing obligation on or requires any
payment from the Indemnified Party. If the Indemnifying Party elects to assume
the defense of any such third party Claim, it shall within thirty (30) days
notify the Indemnitee in writing of its intent to do so. If the Indemnifying
Party assumes the defense of any such third-party claim but fails to diligently
prosecute such claim, or if the Indemnifying Party does not assume the defense
of any such claim, the Indemnified Party may assume control of such defense and
in the event it is determined that the claim was a matter for which the
Indemnifying Party is required to provide indemnification under the terms of
this Article IX, the Indemnifying Party will bear the reasonable costs and
expenses of such defense (including reasonable attorneys’ fees and expenses).
          (c) The Indemnified Party will cooperate fully with the Indemnifying
Party with respect to all aspects of the defense of any claims covered by the
indemnification set forth in this Agreement, including the prompt furnishing to
the Indemnifying Party of any correspondence or other Notice relating thereto
that the Indemnified Party may receive, permitting the names of the Indemnified
Party to be utilized in connection with such defense, the making available to
the Indemnifying Party of any files, records, or other information of the
Indemnified Party that the Indemnifying Party considers relevant to such defense
and the making available to the Indemnifying Party of any employees of the
Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party will not be construed
as imposing an obligation on the Indemnified Party to hire and pay for counsel
in connection with the defense of any claims covered by the indemnification set
forth in this Agreement. Without limiting the right of the Indemnifying Party to
control all aspects of the defense, the Indemnified Party may, at its own
option, cost, and expense, hire and pay for counsel in connection with such
defense, which such counsel the Indemnifying Party will keep reasonably informed
as to the status of any such defense.
     Section 9.4 Express Negligence. THE PARTIES INTEND THAT THE INDEMNITIES SET
FORTH IN THIS ARTICLE IX BE CONSTRUED AND APPLIED AS WRITTEN ABOVE,
NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE CONTRARY. WITHOUT LIMITING THE
OTHER PROVISIONS OF THIS ARTICLE IX, BUT LIMITED TO THE EXTENT PROVIDED HEREIN,
SUCH INDEMNITIES SHALL APPLY NOTWITHSTANDING ANY STATE’S “EXPRESS NEGLIGENCE” OR
SIMILAR RULE THAT WOULD DENY COVERAGE BASED ON AN INDEMNITEE’S SOLE OR
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE OR GROSS NEGLIGENCE. IT IS THE INTENT
OF THE PARTIES THAT, TO THE EXTENT PROVIDED IN THIS ARTICLE IX, THE INDEMNITIES
SET FORTH IN THIS ARTICLE IX SHALL APPLY TO AN INDEMNITEE’S SOLE OR CONCURRENT,
ACTIVE OR PASSIVE NEGLIGENCE OR GROSS NEGLIGENCE. THE PARTIES AGREE THAT THIS
PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.

12



--------------------------------------------------------------------------------



 



ARTICLE X
DEFAULT; REMEDIES
     Section 10.1 Events of Default. Each of the following shall constitute an
“Event of Default” in respect of a Party (the “Defaulting Party”) under this
Agreement:
          (a) failure by the Defaulting Party to pay when due any payment owed
hereunder which failure continues unremedied for a period of thirty (30) days
following the Notice thereof from the other Party (the “Non-Defaulting Party”),
provided the payment is not the subject of a good faith dispute;
          (b) failure by the Defaulting Party to perform any other material
obligations or covenants hereunder which failure continues unremedied for a
period of sixty (60) days following Notice thereof from the Non-Defaulting
Party, provided that if such failure is not remedied within such sixty (60) day
period and the Defaulting Party is proceeding with diligence and in good faith
to remedy such failure, then the time within which such failure may be remedied
shall be extended for an additional sixty (60) days;
          (c) any representation or warranty herein made by the Defaulting Party
shall have been untrue in any material respect when made;
          (d) a receiver or liquidator or trustee of the Defaulting Party or of
any of its property shall be appointed by a court of competent jurisdiction, and
such receiver, liquidator or trustee shall not have been discharged within forty
five (45) days or by decree of such court; (ii) such Defaulting Party shall be
adjudicated bankrupt or insolvent or any substantial part of its property shall
have been sequestered, and such decree shall have continued undischarged and
unstayed for a period of forty five (45) days after the entry thereof; or
(iii) a petition to declare bankrupt or to reorganize such Defaulting Party
pursuant to any of the applicable Bankruptcy Law, shall be filed against such
Defaulting Party and shall not be dismissed within forty five (45) days after
such filing; and
          (e) a Defaulting Party shall: (i) file a voluntary petition in
bankruptcy under applicable Bankruptcy Law; (ii) consent to the filing of any
bankruptcy or reorganization petition against it under any Bankruptcy Law;
(iii) file a petition or answer or consent seeking relief or assisting in
seeking relief in a bankruptcy under any Bankruptcy Law; (iv) consent to the
filing of any bankruptcy or reorganization petition against it under any
Bankruptcy Law; (v) file a petition or answer or consent seeking relief or
assisting in seeking relief in a proceeding under any Bankruptcy Law, or an
answer admitting the material allegations of a petition filed against it in such
a proceeding; (vi) make an assignment for the benefit of its creditors;
(vii) admit in writing its inability to pay its debts generally as they become
due; or (viii) consent to the appointment of a receiver, trustee or liquidator
of it or of all or any part of its property.
     Section 10.2 Remedies. Upon an Event of Default, the Non-Defaulting Party
may terminate this Agreement pursuant to Section 4.3 and exercise all of its
rights and remedies in equity or at law. In addition to all its other rights and
remedies, a Non-Defaulting Party shall be entitled to set off amounts due and
payable to the Defaulting Party against amounts owed by the Defaulting Party
under this Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE XI
FORCE MAJEURE
     Section 11.1 Excused Performance. A Party shall not be responsible or
liable for or deemed in breach of this Agreement for any delay or failure in the
performance of its obligations under this Agreement to the extent such
performance is prevented by a Force Majeure; provided that:
          (a) the affected Party gives the other Party prompt Notice describing
the particulars of the Force Majeure and the proposed cure;
          (b) the suspension of performance is of no greater scope and of no
longer duration than is reasonably attributable to the Force Majeure;
          (c) the affected Party uses commercially reasonable efforts to remedy
its inability to perform its obligations under this Agreement; and
          (d) when the affected Party is able to resume performance of its
obligations under this Agreement, that Party shall give the other Party written
Notice to that effect.
     Section 11.2 No Preclusion. The existence of a Force Majeure shall not
relieve any Party of (1) any of its payment obligations under this Agreement, or
(2) any other obligation under this Agreement to the extent that performance of
such other obligation is not precluded by such Force Majeure.
     Section 11.3 Limitations on Effect of Force Majeure. In no event will any
delay or failure of performance caused by a Force Majeure extend this Agreement
beyond its Term.
ARTICLE XII
INFORMATION; COMPLIANCE
     Section 12.1 Confidentiality. Regency will hold in confidence any
Confidential Information disclosed to it by any member of the Services Co Group,
and Services Co will hold in confidence any Confidential Information disclosed
to it by any member of the Regency Group; provided, however, the foregoing
confidentiality obligations are subject to the following exceptions:
(a) disclosures necessary for a Party to enforce its rights under this
Agreement; (b) disclosures that may be necessary or reasonably appropriate for a
Party (i) to respond (A) in any legal proceeding (including, without limitation,
any deposition, interrogatory, subpoena or civil investigative demand) or (B) to
any request by any commodities exchange, securities exchange, the Federal Energy
Regulatory Commission, the Commodity Futures Trading Commission, the Securities
and Exchange Commission, or any other regulatory authority or (ii) to comply
with any applicable Law, order, regulation or ruling (including without
limitation any rule or regulation issued by any commodities exchange, securities
exchange, or the Federal Energy Regulatory Commission or Commodity Futures
Trading Commission or any other regulatory authority); (c) disclosures
authorized by the other Party in writing; (d) disclosures of information that
(i) is or becomes generally available to the public other than as a result of a
disclosure by the Party or its representatives, (ii) becomes available to the
Party on a non-confidential basis from a source that does not have an obligation
to maintain its confidentiality, or (iii) was known to the

14



--------------------------------------------------------------------------------



 



party on a non-confidential basis prior to the Effective Date; or
(e) disclosures to the Party’s Affiliates, directors, officers, employees,
auditors, attorneys or other advisors who have a need to know the information
for the administration or enforcement of this Agreement and who are informed of
the confidential nature of the information, provided that such Party will be
responsible for any breach of the confidentiality provisions hereunder by any of
the foregoing to whom such Party has disclosed such information.
     Section 12.2 Compliance. In the performance of this Agreement, such as in
the exchange or disclosure of information between and among any member of the
Services Co Group and any member of the Regency Group concerning an entity’s own
operations, contractual or transactional data (actual or under consideration) or
non-public knowledge of a third party’s operations, contractual or transactional
data (actual or under consideration) to which a Party may have access, each
Party will (a) act in strict conformance with federal and state statutory and
regulatory requirements or restrictions on such exchange or disclosure and
(b) comply with such internal policies as may be in effect from time to time
regarding the exchange of information between and among the Services Co Group
and the Regency Group, including the Conflicts Policy (as defined in the
Contribution Agreement) and the Amended and Restated Statement of Policies
Relating to Enterprise GP Holdings, L.P. approved and adopted by ETE and Energy
Transfer Partners, L.P. as of December 22, 2009. Notwithstanding any provision
of this Agreement to the contrary, this Agreement shall not be construed to
authorize or require any party to engage in any activities that would result in
either Party not being in compliance with the requirements of the Federal Energy
Regulatory Commission.
ARTICLE XIII
NOTICES
     Notices must be in writing, directed to the representative at address set
forth below, and delivered in person, by a nationally recognized overnight
courier service, or by certified U.S. mail return receipt requested. Notices
will be deemed delivered: on the day of delivery when delivered in person; and
on next Business Day after sending when delivered by overnight courier. Each
Party may change its representative or address for Notices by providing the
other Party with Notice of the change at least ten (10) days in advance of the
effective date of the change.

     
If to Services Co or ETE:
  If to Regency:
 
   
Energy Transfer Equity, L.P.
  Regency GP LLC
Attention: General Counsel
  Attention: Chief Legal Officer
3738 Oak Lawn Avenue
  12001 Bryan Street, Suite 3700
Dallas, TX 75219
  Dallas, TX 75201

ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Action by Regency Conflicts Committee. Whenever any provision
of this Agreement gives Regency the right to terminate this Agreement, to audit
Services Co, to make any determination or give any Notice, any such right may be
exercised on behalf of Regency by

15



--------------------------------------------------------------------------------



 



the conflicts committee of the board of directors of the general partner of
Regency’s general partner (or any analagous successor committee).
     Section 14.2 No Waiver. No waiver by either Party of any right hereunder at
any time will serve to waive the same right at any future date.
     Section 14.3 Amendment. No amendment, modification or supplement to this
Agreement will be effective unless made in writing and signed by both Parties.
     Section 14.4 Severability. If a provision of this Agreement is
unenforceable under applicable Law, that provision will be enforced to the
maximum extent permitted by applicable Law, and the remaining provisions of this
Agreement will continue in full force and effect.
     Section 14.5 Assignment. Neither Party may assign this Agreement, in whole
or in part, without the prior written consent of the other Party, and any
purported assignment in violation if this provision will be void.
     Section 14.6 Further Assurances. Each Party will, at the request of the
other Party, do all such acts and things, including the execution and delivery
of further documents and instruments, as the other Party may reasonably require
in order to carry through to completion the provisions of, and intentions
expressed in, this Agreement.
     Section 14.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and part of one and the
same document.
     Section 14.8 Construction. In this Agreement, unless a clear contrary
intention appears: (a) the singular includes the plural and vice versa;
(b) reference to a Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) reference to any gender includes each other
gender; (d) references to any Exhibit, Schedule, Section, Article, Annex,
subsection and other subdivision refer to the corresponding Exhibits, Schedules,
Sections, Articles, Annexes, subsections and other subdivisions of this
Agreement unless expressly provided otherwise; (e) references in any Section or
Article or definition to any clause means such clause of such Section, Article
or definition; (f) “hereunder,” “hereof,” “hereto” and words of similar import
are references to this Agreement as a whole and not to any particular provision
of this Agreement; (g) the word “or” is not exclusive, and the word “including”
(in its various forms) means “including without limitation”; (h) references to
“days” are to calendar days; and (i) all references to money refer to the lawful
currency of the United States. The Table of Contents and the Article and Section
titles and headings in this Agreement are inserted for convenience of reference
only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.
     Section 14.9 Entire Agreement. This Agreement represents the entire
agreement of the Parties with respect to the matters contemplated herein and
supersedes all prior agreements and understandings, both oral and written, among
the Parties or between any of them with respect to such subject matter.

16



--------------------------------------------------------------------------------



 



     Section 14.10 Governing Law. This Agreement shall be governed by and
construed and interpreted in accordance with the Laws of the State of Texas,
without giving effect to the conflicts of law provision or rule (whether of the
State of Texas, or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of Texas.
     Section 14.11 Consent to Jurisdiction. The Parties agree that any legal
action or proceeding with respect to this Agreement or any document or matter
relating hereto may be brought only in a federal or state court of competent
jurisdiction in Dallas, Texas. Each Party hereby irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non-convenience, which it may now or hereafter
have to the bringing of such action or proceeding in any such respective
jurisdiction.
     Section 14.12 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS
UNDER THIS AGREEMENT SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     Section 14.13 Facsimiles; Counterparts. This Agreement may be executed by
facsimile signatures by any Party and such signature shall be deemed binding for
all purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
[Signatures follow on the next page.]

17



--------------------------------------------------------------------------------



 



     In witness whereof, this Agreement has been executed by the authorized
representatives of the Parties:

            ETE SERVICES COMPANY, LLC


By: Energy Transfer Equity, L.P.,
       its sole member


By: LE GP, LLC,
       its general partner
      By:   /s/ John W. McReynolds         Name:   John W. McReynolds       
Title:   President and Chief Financial Officer     

            ENERGY TRANSFER EQUITY, L.P.


By: LE GP, LLC,
       its general partner
      By:   /s/ John W. McReynolds         Name:   John W. McReynolds       
Title:   President and Chief Financial Officer     

            REGENCY ENERGY PARTNERS LP


By: Regency GP LP, its general partner


By: Regency GP LLC, its general partner
      By:   /s/ Byron R. Kelley         Name:   Byron R. Kelley        Title:  
Chairman, President and Chief Executive Officer     

[Signature Page to Services Agreement]

 